Title: From George Washington to John Jay, 1 December 1789
From: Washington, George
To: Jay, John


          
            [New York] December 1st 1789
          
          The President of the United States hath read with attention the Papers herewith returned, relating to our Affairs in Morocco: and as far as he can form an opinion without knowing the contents of Guiseppe Chiappe’s Letters of the 25th of April & 18th of July 1789—no translation thereof being sent—approves the Draft of the Letters to the Emperor and Guiseppe & Francisco Chiappe; and wishes, as the case seems to require it, that they may be forwarded by the first good conveyances that offers.
        